            Case 1:20-cv-01333-RA Document 28 Filed 04/23/20 Page 1 of 1



                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
STO SE & CO. KGAA; STO CORP.,                                         DATE FILED: 4/23/2020

                             Plaintiffs,

                        v.                                             20-CV-1333 (RA)

                                                                           ORDER
STO BUILDING GROUP INC.; STO
HOLDINGS INC.,

                             Defendants.

RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming initial status

conference in this case in person. Counsel should still submit their joint letter by April 24, 2020,

as directed in the Case Management Plan and Scheduling Order. Dkt. 10. If the parties are

unable to submit their joint letter by April 24, they shall request an extension to do so. In their

joint letter, the parties should also indicate whether they can do without a conference altogether.

If not, the Court will hold the conference by telephone. In any event, counsel should review and

comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,

available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:     April 23, 2020
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
